


Exhibit 10.1













STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE



by and among

MANEKI MINING INC.

a Nevada Corporation

and

RED ROCK PICTURES, INC.

a Nevada Corporation

and

VEGA STAR CAPITAL, SA









effective as of August 31, 2006











--------------------------------------------------------------------------------







STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE



          THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered
into this       31st day of August, 2006, by and among Maneki Mining Inc., a
Nevada corporation with its principal place of business located at 4462 John
Street, Vancouver, B.C. Canada V5V 3X1 ("Maneki"); Red Rock Pictures, Inc., a
Nevada Corporation with its principal place of business at 8228 Sunset
Boulevard, 3rd Floor, Los Angeles, California 90046 ("Red Rock") and Vegas Star
Capital (“Shareholder”)



Premises



          A.         This Agreement provides for the acquisition of Red Rock
shall become a wholly owned subsidiary of Maneki and in connection therewith,
the issuance of a total of 1,800,000 shares of Maneki to the Red Rock
shareholders and the cancellation of 1,500,000 shares held by the Shareholder.

          B.         The boards of directors of Red Rock and Maneki have
determined, subject to the terms and conditions set forth in this Agreement,
that the transaction contemplated hereby is desirable and in the best interests
of their stockholders, respectively.  This Agreement is being entered into for
the purpose of setting forth the terms and conditions of the proposed
acquisition.



Agreement



          NOW, THEREFORE, on the stated premises and for and in consideration of
the mutual covenants and agreements hereinafter set forth and the mutual
benefits to the parties to be derived here from, it is hereby agreed as follows:



ARTICLE I
REPRESENTATIONS, COVENANTS AND WARRANTIES OF
MANEKI HOLDINGS, INC.



          As an inducement to and to obtain the reliance of Red Rock, Maneki
represents and warrants as follows:

          Section 1.1     Organization.   Maneki is a corporation duly
organized, validly existing, and in good standing under the laws of Nevada and
has the corporate power and is duly authorized, qualified, franchised and
licensed under all applicable laws, regulations, ordinances and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, including qualification
to do business as a foreign corporation in the jurisdiction in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification.  Included in the Schedules attached
hereto (hereinafter defined) are complete and correct copies of the articles of
incorporation, bylaws and amendments thereto as in effect on the date hereof. 
The execution and delivery of this Agreement does not and the consummation of
the transactions contemplated by this Agreement in accordance with the terms
hereof will not violate any provision of Holding's articles of incorporation or
bylaws.  Maneki has full power, authority and legal right and has taken all
action required by law, its articles of incorporation, its bylaws or otherwise
to authorize the execution and delivery of this Agreement.





2

--------------------------------------------------------------------------------





          Section 1.2     Capitalization.  The authorized capitalization of
Maneki consists of 75,000,000 Common Shares, $0.001 par value per share, and
5,000,000 shares of Preferred Stock, $0.001 par value.  As of the date hereof,
Maneki has 3,250,000 common shares issued and outstanding, of which 1,500,000
shares shall be redeemed and cancelled upon execution of this Agreement by the
parties. 

          All issued and outstanding shares are legally issued, fully paid and
non-assessable and are not issued in violation of the preemptive or other rights
of any person.  Maneki has no securities, warrants or options authorized or
issued.

          Section 1.3     Subsidiaries. Maneki has no subsidiaries.

          Section 1.4     Tax Matters: Books and Records.





> (a)                    The books and records, financial and others, of Maneki
> are in all material respects complete and correct and have been maintained in
> accordance with good business accounting practices; and    (b) Maneki has no
> liabilities with respect to the payment of any country, federal, state,
> county, or local taxes (including any deficiencies, interest or penalties).   
> (c) Maneki shall remain responsible for all debts incurred by Maneki prior to
> the date of closing.

           Section 1.5     Litigation and Proceedings.   There are no actions,
suits, proceedings or investigations pending or threatened by or against or
affecting Maneki or its properties, at law or in equity, before any court or
other governmental agency or instrumentality, domestic or foreign or before any
arbitrator of any kind that would have a material adverse affect on the
business, operations, financial condition or income of Maneki.  Maneki is not in
default with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.

          Section 1.6     Material Contract Defaults. Maneki is not in default
in any material respect under the terms of any outstanding contract, agreement,
lease or other commitment which is material to the business, operations,
properties, assets or condition of Maneki, and there is no event of default in
any material respect under any such contract, agreement, lease or other
commitment in respect of which Maneki has not taken adequate steps to prevent
such a default from occurring.

          Section 1.7      Information.    The information concerning Maneki as
set forth in this Agreement and in the attached Schedules is complete and
accurate in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact required to make the statements
made in light of the circumstances under which they were made, not misleading. 

          Section 1.8       Title and Related Matters.  Maneki has good and
marketable title to and is the sole and exclusive owner of all of its
properties, inventory, interest in properties and assets, real and personal
(collectively, the “Assets”) free and clear of all liens, pledges, charges or
encumbrances.  Maneki owns free and clear of any liens, claims, encumbrances,
royalty interests or other restrictions or limitations of any nature whatsoever
and all procedures, techniques, marketing plans, business plans,





3

--------------------------------------------------------------------------------





methods of management or other information utilized in connection with Maneki’
business.   No third party has any right to, and Maneki has not received any
notice of infringement of or conflict with asserted rights of other with respect
to any product, technology, data, trade secrets, know-how, proprietary
techniques, trademarks, service marks, trade names or copyrights which, singly
on in the aggregate, if the subject of an unfavorable decision ruling or
finding, would have a materially adverse affect on the business, operations,
financial conditions or income of Maneki or any material portion of its
properties, assets or rights.

          Section 1.9    Contracts    On the closing date:



> (a)                    There are no material contracts, agreements franchises,
> license agreements, or other commitments to which Maneki is a party or by
> which it or any of its properties are bound:    (b) Maneki is not a party to
> any contract, agreement, commitment or instrument or subject to any charter or
> other corporate restriction or any judgment, order, writ, injunction, decree
> or award materially and adversely affects, or in the future may (as far as
> Maneki can now foresee) materially and adversely affect, the business,
> operations, properties, assets or conditions of Maneki; and    (c) Maneki is
> not a party to any material oral or written: (I) contract for the employment
> of any officer or employee; (ii) profit sharing, bonus, deferred compensation,
> stock option, severance pay, pension benefit or retirement plan, agreement or
> arrangement covered by Title IV of the Employee Retirement Income Security
> Act, as amended; (iii) agreement, contract or indenture relating to the
> borrowing of money; (iv) guaranty of any obligation for the borrowing of money
> or otherwise, excluding endorsements made for collection and other guaranties,
> of obligations, which, in the aggregate exceeds $1,000; (v) consulting or
> other contract with an unexpired term of more than one year or providing for
> payments in excess of $10,000 in the aggregate; (vi) collective bargaining
> agreement; (vii) contract, agreement or other commitment involving payments by
> it for more than $10,000 in the aggregate.

          Section  1.10    Compliance With Laws and Regulations.    To the best
of Maneki’s knowledge and belief, Maneki has complied with all applicable
statutes and regulations of any federal, state or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
Maneki or would not result in Maneki incurring material liability.

          Section 1.11    Insurance.      All of the insurable properties of
Maneki are insured for Maneki ‘s benefit under valid and enforceable policy or
policies containing substantially equivalent coverage and will be outstanding
and in full force at the Closing Date.

          Section 1.12   Approval of Agreement.    The directors of Maneki have
authorized the execution and delivery of the Agreement by and have approved the
transactions contemplated hereby.

          Section 1.13  Material Transactions or Affiliations.    There  are no
material contracts or agreements of arrangement between Maneki and any person,
who was at the time of such contract, agreement or arrangement an officer,
director or person owning of record, or known to beneficially own ten percent
(10%) or more of the issued and outstanding Common Shares of Maneki and which is
to be





4

--------------------------------------------------------------------------------





performed in whole or in part after the date hereof.  Maneki has no commitment,
whether written or oral, to lend any funds to, borrow any money from or enter
into material transactions with any such affiliated person. 

          Section 1.14   No Conflict With Other Instruments.   The execution of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which Maneki is a
party or to which any of its properties or operations are subject.

          Section 1.15   Governmental Authorizations.  Maneki has all licenses,
franchises, permits or other governmental authorizations legally required to
enable it to conduct its business in all material respects as conducted on the
date hereof.  Except for compliance with federal and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent
or order of, or registration, declaration or filing with, any court or other
governmental body is required in connection with the execution and delivery by
Maneki of this Agreement and the consummation of the transactions contemplated
hereby.



ARTICLE II
REPRESENTATIONS, COVENANTS AND WARRANTIES
OF RED ROCK PICTURES, INC.



          As an inducement to, and to obtain the reliance of Maneki, Red Rock
represents and warrants as follows:

          Section 2.1   Organization.   Red Rock is a corporation duly
organized, validly existing and in good standing under the laws of Nevada and
has the corporate power and is duly authorized, qualified, franchised and
licensed under all applicable laws, regulations, ordinances and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, including qualification
to do business as a foreign entity in the country or states in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification.  Included in the Attached Schedules (as
hereinafter defined) are complete and correct copies of the articles of
incorporation, bylaws and amendments thereto as in effect on the date hereof. 
The execution and delivery of this Agreement does not and the consummation of
the transactions contemplated by this Agreement in accordance with the terms
hereof will not, violate any provision of Red Rock's certificate of
incorporation or bylaws.  Red Rock has full power, authority and legal right and
has taken all action required by law, its articles of incorporation, bylaws or
otherwise to authorize the execution and delivery of this Agreement.

          Corp. is a corporation duly organized, validly existing and in good
standing under the laws of Nevada and has the corporate power and is duly
authorized, qualified, franchised and licensed under all applicable laws,
regulations, ordinances and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
entity in the country or states in which the character and location of the
assets owned by it or the nature of the business transacted by it requires
qualification.  Included in the Attached Schedules (as hereinafter defined) are
complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof.  The execution and





5

--------------------------------------------------------------------------------





delivery of this Agreement does not and the consummation of the transactions
contemplated by this Agreement in accordance with the terms hereof will not,
violate any provision of Corp.'s certificate of incorporation or bylaws.  Corp’s
has full power, authority and legal right and has taken all action required by
law, its articles of incorporation, bylaws or otherwise to authorize the
execution and delivery of this Agreement.

          Section 2.2     Capitalization.   The authorized capitalization of Red
Rock consists of 10,000,000 shares of common stock, $0.001 par value per share,
and 1,000,000 shared of preferred stock, $0.001 par value.  As of the date
hereof, there are 2,080,000 shares of common stock issued and outstanding.

          All issued and outstanding common shares have been legally issued,
fully paid, are nonassessable and not issued in violation of the preemptive
rights of any other person.  Red Rock has no other securities, warrants or
options authorized or issued.

          Section 2.3     Subsidiaries.    Red Rock has no subsidiaries.

          Section 2.4     Tax Matters; Books & Records







> (a)                    The books and records, financial and others, of Red
> Rock are in all material respects complete and correct and have been
> maintained in accordance with good business accounting practices; and    (b)
> Red Rock has no liabilities with respect to the payment of any country,
> federal, state, county, local or other taxes (including any deficiencies,
> interest or penalties).     (c) Red Rock shall remain responsible for all
> debts incurred prior to the closing.

          Section 2.5     Information.   The information concerning Red Rock as
set forth in this Agreement and in the attached Schedules is complete and
accurate in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact required to make the statements
made, in light of the circumstances under which they were made, not misleading.

          Section 2.6     Title and Related Matters.     Red Rock have good and
marketable title to and are the sole and exclusive owners of all of their
properties, inventory, interests in properties and assets, real and personal
(collectively, the "Assets") free and clear of all liens, pledges, charges or
encumbrances, except as set forth in the Schedules attached hereto.  Except as
set forth in the Schedules attached hereto, Red Rock owns free and clear of any
liens, claims, encumbrances, royalty interests or other restrictions or
limitations of any nature whatsoever and all procedures, techniques, marketing
plans, business plans, methods of management or other information utilized in
connection with their business.  Except as set forth in the attached Schedules,
no third party has any right to, and Red Rock have not received any notice of
infringement of or conflict with asserted rights of others with respect to any
product, technology, data, trade secrets, know-how, proprietary techniques,
trademarks, service marks, trade names or copyrights which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a materially adverse affect on the business, operations, financial
conditions or income of Red Rock or any material portion of their properties,
assets or rights.

          Section 2.7   Litigation and Proceedings.   There are no actions,
suits or proceedings pending or threatened by or against or affecting Red Rock,
at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign or before





6

--------------------------------------------------------------------------------





any arbitrator of any kind that would have a material adverse effect on the
business, operations, financial condition, income or business prospects of Red
Rock and Red Rock does not have any knowledge of any default on their part with
respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator or governmental agency or instrumentality.

          Section 2.8     Contracts.      On the Closing Date:



> (a)                    Except as set forth in the Schedules attached hereto,
> there are no material contracts, agreements, franchises, license agreements,
> or other commitments to which Red Rock are a party or by which it or any of
> its properties are bound;    (b) Except as set forth in the Schedules attached
> hereto, Red Rock are not parties to any contract, agreement, commitment or
> instrument or subject to any charter or other corporate restriction or any
> judgment, order, writ, injunction, decree or award which materially and
> adversely affects, or in the future may (as far as Red Rock can now foresee)
> materially and adversely affect, the business, operations, properties, assets
> or conditions of Red Rock; and    (c) Except as set forth in the Schedules
> attached hereto, Red Rock are not parties to any material oral or written: 
> (i) contract for the employment of any officer or employee;  (ii) profit
> sharing, bonus, deferred compensation, stock option, severance pay, pension,
> benefit or retirement plan, agreement or arrangement covered by Title IV of
> the Employee Retirement Income Security Act, as amended; (iii) agreement,
> contract or indenture relating to the borrowing of money;  (iv) guaranty of
> any obligation for the borrowing of money or otherwise, excluding endorsements
> made for collection and other guaranties of obligations, which, in the
> aggregate exceeds $1,000;  (v)  consulting or other contract with an unexpired
> term of more than one year or providing for payments in excess of $10,000 in
> the aggregate;  (vi)  collective bargaining agreement; (vii)   contract,
> agreement, or other commitment involving payments by it for more than $10,000
> in the aggregate.

          Section 2.9     No Conflict With Other Instruments.  The execution of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which Red Rock is a
party or to which any of their properties or operations are subject.

          Section 2.10   Material Contract Defaults. To the best of Red Rock’s
knowledge and belief, it is not in default in any material respect under the
terms of any outstanding contract, agreement, lease or other commitment which is
material to the business, operations, properties, assets or condition of Red
Rock, and there is no event of default in any material respect under any such
contract, agreement, lease or other commitment in respect of which Red Rock has
not taken adequate steps to prevent such a default from occurring.

          Section 2.11   Governmental Authorizations.   To the best of Red
Rock’s knowledge, Red Rock has all licenses, franchises, permits and other
governmental authorizations that are legally required to enable it to conduct
its business operations in all material respects as conducted on the date
hereof.  Except for





7

--------------------------------------------------------------------------------





compliance with federal and state securities or corporation laws, no
authorization, approval, consent or order of, or registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by Red Rock of the transactions contemplated hereby.

          Section 2.12   Compliance With Laws and Regulations.  To the best of
Red Rock’s knowledge and belief, Red Rock have complied with all applicable
statutes and regulations of any federal, state or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
Red Rock or would not result in Red Rock’s incurring any material liability.

          Section 2.13   Insurance.  All of the insurable properties of Red Rock
are insured for Red Rock’s benefit under valid and enforceable general liability
and director and officer liability policies containing substantially equivalent
loss coverage within the policy limits and will be outstanding and in full force
at the Closing Date.

          Section 2.14   Approval of Agreement.      The directors of Red Rock
have authorized the execution and delivery of the Agreement and have approved
the transactions contemplated hereby.

          Section 2.15   Material Transactions or Affiliations.        Except as
set forth on Schedule 2.15, as of the Closing Date, there will exist no material
contract, agreement or arrangement between Red Rock and any person who was at
the time of such contract, agreement or arrangement an officer, director or
person owning of record, or known by Red Rock to own beneficially, ten percent
(10%) or more of the issued and outstanding Common Shares of Red Rock and which
is to be performed in whole or in part after the date.  Red Rock have no
commitment, whether written or oral, to lend any funds to, borrow any money from
or enter into any other material transactions with, any such affiliated person.



ARTICLE III
EXCHANGE PROCEDURE AND OTHER CONSIDERATION



          Section 3.1   Share Exchange/Delivery of Corp Securities.   On the
Closing Date, the shareholder of Red Rock shall deliver to Maneki (i)
certificates or other documents evidencing all of the issued and outstanding
Corp. Common Shares, duly endorsed in blank or with executed power attached
thereto in transferrable form.  On the Closing Date, all previously issued and
outstanding Common Shares of Red Rock shall be transferred to Maneki, so that
Red Rock shall become a wholly owned subsidiary of Maneki.  

          Section 3.2     Issuance of Maneki Common Shares.  In exchange for all
of the Red Rock Common Shares tendered pursuant to Section 3.1, Maneki shall
issue to the Red Rock shareholders a total of 1,800,000 shares of Maneki common
stock in the manner set forth in Schedule 3.2 annexed hereto.  Such shares are
restricted in accordance with Rule 144 of the 1933 Securities Act. 

          Section 3.3  Cancellation of Stock.   On the Closing Date, the
Shareholders shall cancel and redeem their 1,500,000 shares of Maneki common
stock. 

          Section 3.4     Events Prior to Closing.  Upon execution hereof or as
soon thereafter as practical, management of Maneki and Red Rock shall execute,
acknowledge and deliver (or shall cause to be executed, acknowledged and
delivered) any and all certificates,





8

--------------------------------------------------------------------------------





opinions, financial statements, schedules, agreements, resolutions rulings or
other instruments required by this Agreement to be so delivered, together with
such other items as may be reasonably requested by the parties hereto and their
respective legal counsel in order to effectuate or evidence the transactions
contemplated hereby, subject only to the conditions to Closing referenced herein
below.  In addition, prior to Closing, Red Rock shall provide Maneki with
updated audited financial statements to be filed with Maneki’s Form 8-K filing
with the SEC within three (3) days of Closing.

          Section 3.6     Closing.   The closing ("Closing") of the transactions
contemplated by this Agreement shall be August 31, 2006.

          Section 3.7     Termination.



> (a)                    This Agreement may be terminated by the board of
> directors or majority interest of Shareholders of either Maneki or Red Rock,
> respectively, at any time prior to the Closing Date if:              
> (i)         there shall be any action or proceeding before any court or any
> governmental body which shall seek to restrain, prohibit or invalidate the
> transactions contemplated by this Agreement and which, in the judgment of such
> board of directors, made in good faith and based on the advice of its legal
> counsel, makes it inadvisable to proceed with the exchange contemplated by
> this Agreement; or    (ii) any of the transactions contemplated hereby are
> disapproved by any regulatory authority whose approval is required to
> consummate such transactions.

          In the event of termination pursuant to this paragraph (a) of this
Section 3.5, no obligation, right, or liability shall arise hereunder and each
party shall bear all of the expenses incurred by it in connection with the
negotiation, drafting and execution of this Agreement and the transactions
herein contemplated.



> (b)                    This Agreement may be terminated at any time prior to
> the Closing Date by action of the board of directors of Maneki if Red Rock
> shall fail to comply in any material respect with any of its covenants or
> agreements contained in this Agreement or if any of the representations or
> warranties of Red Rock contained herein shall be inaccurate in any material
> respect, which noncompliance or inaccuracy is not cured after 20 days written
> notice thereof is given to Red Rock.  If this Agreement is terminated pursuant
> to this paragraph (b) of this Section 3.5, this Agreement shall be of no
> further force or effect and no obligation, right or liability shall arise
> hereunder.     (c) This Agreement may be terminated at any time prior to the
> Closing Date by action of the board of directors of Red Rock if Maneki shall
> fail to comply in any material respect with any of its covenants or agreements
> contained in this Agreement or if any of the representations or warranties of
> Maneki contained herein shall be inaccurate in any material respect, which
> noncompliance or inaccuracy is not cured after 20 days written notice thereof
> is given to Maneki.  If this Agreement is terminated pursuant to this
> paragraph (d) of this Section 3.5, this Agreement shall be of no further force
> or effect and no obligation, right or liability shall arise hereunder.





9

--------------------------------------------------------------------------------





          In the event of termination pursuant to paragraph (b) and (c) of this
Section 3.5, the breaching party shall bear all of the expenses incurred by the
other party in connection with the negotiation, drafting and execution of this
Agreement and the transactions herein contemplated.

          Section 3.8     Directors of Maneki After Acquisition.  After the
Closing Date, Robert Levy shall become the sole member of the Board of Directors
of Maneki.  Each director shall hold office until his successor shall have been
duly elected and shall have qualified or until his earlier death, resignation or
removal. 

          Section 3.9     Officers of Maneki.   Upon the closing, the following
person shall be appointed the sole officer of Maneki:

                    NAME                                              OFFICE                                             

                    Robert Levy                                      Chief
Executive Officer, Chief Financial
                                                                             Officer,
President and Secretary



ARTICLE IV
SPECIAL COVENANTS



          Section 4.1     Access to Properties and Records.     Prior to
closing, Maneki and Red Rock will each afford to the officers and authorized
representatives of the other full access to the properties, books and records of
each other, in order that each may have full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of the other and each
will furnish the other with such additional financial and operating data and
other information as to the business and properties of each other, as the other
shall from time to time reasonably request.

          Section 4.2     Availability of Rule 144.  Maneki and Red Rock
shareholders holding "restricted securities, " as that term is defined in Rule
144 promulgated pursuant to the Securities Act will remain as “restricted
securities”.  Maneki is under no obligation to register such shares under the
Securities Act, or otherwise. The stockholders of Maneki and Red Rock holding
restricted securities of Maneki and Red Rock as of the date of this Agreement
and their respective heirs, administrators, personal representatives, successors
and assigns, are intended third party beneficiaries of the provisions set forth
herein.  The covenants set forth in this Section 4.2 shall survive the Closing
and the consummation of the transactions herein contemplated.

          Section 4.3     Special Covenants and Representations Regarding the
Maneki Common Shares to be Issued in the Exchange.  The consummation of this
Agreement, including the issuance of the Maneki Common Shares to the
Shareholders of Red Rock as contemplated hereby, constitutes the offer and sale
of securities under the Securities Act, and applicable state statutes.  Such
transaction shall be consummated in reliance on exemptions from the registration
and prospectus delivery requirements of such statutes which depend, inter alia,
upon the circumstances under which the Red Rock Shareholders acquire such
securities. 

          Section 4.4     Third Party Consents.   Maneki and Red Rock agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.






10

--------------------------------------------------------------------------------





          Section 4.5     Actions Prior and Subsequent to Closing.



> (a)                    From and after the date of this Agreement until the
> Closing Date, except as permitted or contemplated by this Agreement, Maneki
> and Red Rock will each use its best efforts to:    (i)         maintain and
> keep its properties in states of good repair and condition as at present,
> except for depreciation due to ordinary wear and tear and damage due to
> casualty; (ii) maintain in full force and effect insurance comparable in
> amount and in scope of coverage to that now maintained by it; (iii) perform in
> all material respects all of its obligations under material contracts, leases
> and instruments relating to or affecting its assets, properties and business;
>    (b) Except for the 17-1 forward split to be effectuated by Maneki, from and
> after the date of this Agreement until the Closing Date, Maneki will not,
> without the prior consent of Red Rock:    (i) except as otherwise specifically
> set forth herein, make any change in its articles of incorporation or bylaws;
> (ii) declare or pay any dividend on its outstanding Common Shares, except as
> may otherwise be required by law, or effect any stock split or otherwise
> change its capitalization, except as provided herein; (iii) enter into or
> amend any employment, severance or agreements or arrangements with any
> directors or officers; (iv) grant, confer or award any options, warrants,
> conversion rights or other rights not existing on the date hereof to acquire
> any Common Shares; or (v) purchase or redeem any Common Shares.

          Section 4.6     Indemnification.



> (a)         Maneki hereby agrees to indemnify Red Rock, each of the officers,
> agents and directors and current shareholders of Red Rock as of the Closing
> Date against any loss, liability, claim, damage or expense (including, but not
> limited to, any and all expense whatsoever reasonably incurred in
> investigating, preparing or defending against any litigation, commenced or
> threatened or any claim whatsoever), to which it or they may become subject to
> or rising out of or based on any inaccuracy appearing in or misrepresentation
> made in this Agreement.  The indemnification provided for in this paragraph
> shall survive the Closing and consummation of the transactions contemplated
> hereby and termination of this Agreement; and    (b) Red Rock hereby agree to
> indemnify Maneki, each of the officers, agents, directors and current
> shareholders of Maneki as of the Closing Date against any loss, liability,
> claim, damage or expense (including, but not limited to, any and all expense
> whatsoever reasonably incurred in investigating, preparing or defending
> against any litigation, commenced or threatened or any claim whatsoever), to
> which it or they may become subject arising out of or based on any inaccuracy
> appearing in or misrepresentation made






11

--------------------------------------------------------------------------------





>                        in this Agreement. The indemnification provided for in
> this paragraph shall survive the Closing and consummation of the transactions
> contemplated hereby and termination of this Agreement.

ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF RED ROCK



          The obligations of Maneki under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

          Section 5.1     Accuracy of Representations.  The representations and
warranties made by Maneki in this Agreement were true when made and shall be
true at the Closing Date with the same force and effect as if such
representations and warranties were made at the Closing Date (except for changes
therein permitted by this Agreement), and Maneki shall have performed or
compiled with all covenants and conditions required by this Agreement to be
performed or complied with by Maneki prior to or at the Closing.  Red Rock shall
be furnished with a certificate, signed by a duly authorized officer of Maneki
and dated the Closing Date, to the foregoing effect.

          Section 5.2     Director Approval.    The Board of Directors of Maneki
shall have approved this Agreement and the transactions contemplated herein.

          Section 5.3     Officer's Certificate.   Red Rock shall have been
furnished with a certificate dated the Closing Date and signed by a duly
authorized officer of Maneki to the effect that:  (a)  the representations and
warranties of Maneki set forth in the Agreement and in all Exhibits, Schedules
and other documents furnished in connection herewith are in all material
respects true and correct as if made on the Effective Date;  (b)  Maneki has
performed all covenants, satisfied all conditions, and complied with all other
terms and provisions of this Agreement to be performed, satisfied or complied
with by it as of the Effective Date;  (c)  since such date and other than as
previously disclosed to the Red Rock, Maneki has not entered into any material
transaction other than transactions which are usual and  in the ordinary course
if its business; and  (d) no litigation, proceeding, investigation or inquiry is
pending or, to the best knowledge of Maneki, threatened, which might result in
an action to enjoin or prevent the consummation of the transactions contemplated
by this Agreement or, to the extent not disclosed in the Maneki Schedules, by or
against Maneki which might result in any material adverse change in any of the
assets, properties, business or operations of Maneki.

          Section 5.4     No Material Adverse Change.  Prior to the Closing
Date, there shall not have occurred any material adverse change in the financial
condition, business or operations of nor shall any event have occurred which,
with the lapse of time or the giving of notice, may cause or create any material
adverse change in the financial condition, business or operations of Maneki.

          Section 5.5     Other Items.      Red Rock shall have received such
further documents, certificates or instruments relating to the transactions
contemplated hereby as Red Rock may reasonably request.



ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF MANEKI



          The obligations of Maneki under this Agreement are subject to the
satisfaction, at or before the Closing date (unless otherwise indicated herein),
of the following conditions:





12

--------------------------------------------------------------------------------





          Section 6.1     Accuracy of Representations.   The representations and
warranties made by Red Rock in this Agreement were true when made and shall be
true as of the Closing Date (except for changes therein permitted by this
Agreement) with the same force and effect as if such representations and
warranties were made at and as of the Closing Date, and Red Rock shall have
performed and complied with all covenants and conditions required by this
Agreement to be performed or complied with by Red Rock prior to or at the
Closing.  Maneki shall have been furnished with a certificate, signed by a duly
authorized executive officer of Red Rock and dated the Closing Date, to the
foregoing effect.

          Section 6.2     Director Approval.   The Board of Directors of Red
Rock shall have approved this Agreement and the transactions contemplated
herein.

          Section 6.3     Officer's Certificate.   Maneki shall be furnished
with a certificate dated the Closing date and signed by a duly authorized
officer of Red Rock to the effect that:  (a) the representations and warranties
of Red Rock set forth in the Agreement and in all Exhibits, Schedules and other
documents furnished in connection herewith are in all material respects true and
correct as if made on the Effective Date; and (b) Red Rock had performed all
covenants, satisfied all conditions, and complied with all other terms and
provisions of the Agreement to be performed, satisfied or complied with by it as
of the Effective Date.

          Section 6.4     No Material Adverse Change.   Prior to the Closing
Date, there shall not have occurred any material adverse change in the financial
condition, business or operations of nor shall any event have occurred which,
with the lapse of time or the giving of notice, may cause or create any material
adverse change in the financial condition, business or operations of Red Rock.



ARTICLE VII
MISCELLANEOUS



          Section 7.1     Brokers and Finders.    Each party hereto hereby
represents and warrants that it is under no obligation, express or implied, to
pay certain finders in connection with the bringing of the parties together in
the negotiation, execution, or consummation of this Agreement. The parties each
agree to indemnify the other against any claim by any third person for any
commission, brokerage or finder's fee or other payment with respect to this
Agreement or the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.

          Section 7.2     Law, Forum and Jurisdiction.  This Agreement shall be
construed and interpreted in accordance with the laws of the State of Nevada,
United States of America.

          Section 7.3     Notices.  Any notices or other communications required
or permitted hereunder shall be sufficiently given if personally delivered to it
or sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram addressed as follows:

                                 If to Maneki :   4462 John Street
                                                        Vancouver, B.C. Canada 
V5V 3X1

                                 If to Red Rock: 8228 Sunset Boulevard,
                                                          3rd Floor
                                                          Los Angeles,
California 90046





13

--------------------------------------------------------------------------------





or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of  the date so delivered, mailed or
telegraphed.

          Section 7.4   Attorneys' Fees.   In the event that any party
institutes any action or suit to enforce this Agreement or to secure relief from
any default hereunder or breach hereof, the breaching party or parties shall
reimburse the non-breaching party or parties for all costs, including reasonable
attorneys' fees, incurred in connection therewith and in enforcing or collecting
any judgment rendered therein.

          Section 7.5     Confidentiality.  Each party hereto agrees with the
other party that, unless and until the transactions contemplated by this
Agreement have been consummated, they and their representatives will hold in
strict confidence all data and information obtained with respect to another
party or any subsidiary thereof from any representative, officer, director or
employee, or from any books or records or from personal inspection, of such
other party, and shall not use such data or information or disclose the same to
others, except:  (i)  to the extent such data is a matter of public knowledge or
is required by law to be published; and (ii)  to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.

          Section 7.6     Schedules; Knowledge.  Each party is presumed to have
full knowledge of all information set forth in the other party's schedules
delivered pursuant to this Agreement.

          Section 7.7     Third Party Beneficiaries.    This contract is solely
between Maneki, Red Rock and except as specifically provided, no director,
officer, stockholder, employee, agent, independent contractor or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.

          Section 7.8     Entire Agreement.    This Agreement represents the
entire agreement between the parties relating to the subject matter hereof. 
This Agreement alone fully and completely expresses the agreement of the parties
relating to the subject matter hereof.  There are no other courses of dealing,
understanding, agreements, representations or warranties, written or oral,
except as set forth herein.  This Agreement may not be amended or modified,
except by a written agreement signed by all parties hereto.

          Section 7.9     Survival; Termination.  The representations,
warranties and covenants of the respective parties shall survive the Closing
Date and the consummation of the transactions herein contemplated for 18 months.

          Section 7.10   Counterparts.   This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which taken together shall be but a single instrument.

          Section 7.11   Amendment or Waiver.       Every right and remedy
provided herein shall be cumulative with every other right and remedy, whether
conferred herein, at law, or in equity, and may be enforced concurrently
herewith, and no waiver by any party of the performance of any obligation by the
other shall be construed as a waiver of the same or any other default then,
theretofore, or thereafter occurring or existing.  At any time prior to the
Closing Date, this Agreement may be amended by a writing signed by all parties
hereto, with respect to any of the terms contained herein, and any term or
condition






14

--------------------------------------------------------------------------------





of this Agreement may be waived or the time for performance hereof may be
extended by a writing signed by the party or parties for whose benefit the
provision is intended.

          Section 7.12   Expenses.    Each party herein shall bear all of their
respective costs and expenses incurred in connection with the negotiation of
this Agreement and in the consummation of the transactions provided for herein
and the preparation thereof.

          Section 7.13   Headings; Context.   The headings of the sections and
paragraphs contained in this Agreement are for convenience of reference only and
do not form a part hereof and in no way modify, interpret or construe the
meaning of this Agreement.

          Section 7.14   Benefit.   This Agreement shall be binding upon and
shall inure only to the benefit of the parties hereto, and their permitted
assigns hereunder.  This Agreement shall not be assigned by any party without
the prior written consent of the other party. 

          Section 7.15   Public Announcements.  Except as may be required by
law, neither party shall make any public announcement or filing with respect to
the transactions provided for herein without the prior consent of the other
party hereto.

          Section 7.16   Severability.   In the event that any particular
provision or provisions of this Agreement or the other agreements contained
herein shall for any reason hereafter be determined to be unenforceable, or in
violation of any law, governmental order or regulation, such unenforceability or
violation shall not affect the remaining provisions of such agreements, which
shall continue in full force and effect and be binding upon the respective
parties hereto.

          Section 7.17   Failure of Conditions; Termination.   In the event of
any of the conditions specified in this Agreement shall not be fulfilled on or
before the Closing Date, either of the parties have the right either to proceed
or, upon prompt written notice to the other, to terminate and rescind this
Agreement.  In such event, the party that has failed to fulfill the conditions
specified in this Agreement will liable for the other parties legal fees.  The
election to proceed shall not affect the right of such electing party reasonably
to require the other party to continue to use its efforts to fulfill the unmet
conditions.

          Section 7.18   No Strict Construction. The language of this Agreement
shall be construed as a whole, according to its fair meaning and intendment, and
not strictly for or against either party hereto, regardless of who drafted or
was principally responsible for drafting the Agreement or terms or conditions
hereof.

          Section 7.19   Execution Knowing and Voluntary.  In executing this
Agreement, the parties severally acknowledge and represent that each:  (a) has
fully and carefully read and considered this Agreement;  (b) has been or has had
the opportunity to be fully apprized by its attorneys of the legal effect and
meaning of this document and all terms and conditions hereof;  (c) is executing
this Agreement voluntarily, free from any influence, coercion or duress of any
kind.

          Section 7.20   Amendment.   At any time after the Closing Date, this
Agreement may be amended by a writing assigned by both parties, with respect to
any of the terms contained herein, and any term or condition of this Agreement
may be waived or the time for performance hereof may be extended by a writing
assigned by the party or parties for whose benefit the provision is intended.











15

--------------------------------------------------------------------------------





          Section 7.21  Conflict of Interest.   Both Red Rock and Maneki
understand that Anslow & Jaclin, LLP is representing both parties in this
transaction which represents a conflict of interest.  Both Red Rock and Maneki
have the right to different counsel due to this conflict of interest. 
Notwithstanding the above, both Red Rock and Maneki agree to waive this conflict
and have Anslow & Jaclin, LLP represent both parties in the above-referenced
transaction.  Both Red Rock and Maneki agree to hold this law firm harmless from
any and all liabilities that may occur or arise due to this conflict.




























16

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the corporate parties hereto have caused this
Agreement to be executed by their respective officers, hereunto duly authorized,
and entered into as of the date first above written.


ATTEST:                                                                                         MANEKI
MINING INC.

______________________________                                            By:/s/
Patricia Hutchins                       
                                                                        
                                         PATRICIA HUTCHINS
                                                                                                            
     President

ATTEST:                                                                    
                   RED ROCK PICTURES, INC.

______________________________                                           By:/s/
Robert Levy                             
                                                                                                                  ROBERT
LEVY
                             
                                                                                   
PRESIDENT


WITH REGARD TO SECTION 3.3:

VEGA STAR CAPITAL, SA

/s/ Frank Able




















17

--------------------------------------------------------------------------------





